Appeal from so much of the order of the Appellate Division as directs appellants to reconsider the portions of petitioner’s application which seek permission to construct and operate a restaurant with a 10-foot setback and to construct and maintain a free-standing sign dismissed, without costs, upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution.
*671Order insofar as it directs appellants to issue the use variance sought by petitioner affirmed, without costs. No opinion.
Concur: Chief Judge Fuld and Judges Burke, Jasen, Gabrielli, Jones and Wachtler. Taking no part: Judge Breitel.